





CONSULTING AGREEMENT







THIS CONSULTING AGREEMENT (the "Agreement") is entered into effective as of the
1st day of June 2006, by and between Emergency Filtration Products, Inc., a
Nevada corporation ("EFP"), and David Mierkey ("Consultant").







PREMISES







WHEREAS, EFP is seeking an outside sales consultant to assist with selling of
its products (the “Products”), and




WHEREAS, Consultant is willing to be engaged by EFP to assist EFP with Product
sales, and




WHEREAS, EFP desires to retain the services of Consultant for the benefit of
EFP.




NOW THEREFORE, the parties set forth their understanding of the terms of this
agreement below.







AGREEMENT




NOW, THEREFORE, FOR AND IN CONSIDERATION of the mutual covenants contained
herein and of the mutual benefits to be derived hereunder, the parties agree as
follows:




1.

Independent Contractor.  EFP hereby engages Consultant as an independent
contractor to provide assistance to EFP and Consultant hereby accepts and agrees
to such engagement on the terms and conditions hereinafter set forth.
 Consultant is retained under the terms of this Agreement as an independent
contractor and nothing herein shall be construed as creating an
employer/employee relationship between the parties.  




2.

Term.  Consultant shall be engaged by EFP beginning June 1, 2006, for a term of
one (1) year, unless either party terminates the agreement in accordance with
the provisions of this Agreement.




3.

Duties.  During the term of this Agreement, Consultant shall be engaged by EFP
to assist with the sales of EFP’s Products as directed by EFP.




Consultant shall devote a sufficient part of his working time and efforts to the
business of EFP to accomplish the above duties within the time frames
established by the mutual agreement of the parties.




4.

Compensation.




a.

Cash Fee.  For all services rendered by Consultant, EFP shall pay to Consultant
a total of $50,000 per year, payable in equal installments on the last day of
each month.  Because Consultant is an independent contractor and not an employee
of EFP, no such payments shall be subject to withholding or other applicable
taxes which are Consultant’s sole responsibility.




b.

Commission.  In addition to the above cash fee, Consultant will earn a
commission of 7% on all initial orders on gross sales to new vendors as approved
by EFP, and a commission of 5% on any additional orders on gross sales to these
new vendors.  The commission will be payable within 30 days of EFP’s receipt of
payment on such sales.










5.

Reimbursement of Expenses.  EFP also agrees to reimburse Consultant for expenses
up to $500 per month incurred directly in connection with EFP’s business.
 Payment of such expenses shall be made to Consultant within 30 days of
Consultant’s presentation of an account of such expenses.  Any expenses above
that amount must be pre-approved by EFP’s CFO.




6.

Nondisclosure of Confidential Information.  For purposes of this Agreement, the
term “Confidential Information” means information (i) disclosed to or known by
Consultant as a consequence of or through his/her engagement with EFP, (ii) not
generally known outside EFP, and (iii) which relates to EFP’s business.
 Confidential Information includes, but is not limited to, information of a
technical nature, such as methods and materials, trade secrets, inventions,
processes, formulas, systems, computer programs, and studies, and information of
a business nature such as project plans, market information, costs, customer
lists, and so forth.  Confidential Information does not include information that
(i) is or becomes generally available to the public other than as a result of a
disclosure by Consultant in violation of this Agreement, or (ii) is already in
Consultant’s possession, unless such information was received by Consultant from
EFP prior to the execution of this Agreement.  




Recognizing that EFP is presently engaged, and may hereafter continue to be
engaged, in the research and development of processes and the performance of
services which involve experimental and inventive work, and that the success of
EFP’s business may depend upon the protection of its processes, products and
services by patent, copyright or secrecy, and that Consultant has had, or during
the course of his engagement may have, access to Confidential Information, as
herein defined, Consultant agrees and acknowledges that:




a.

EFP has exclusive right and title to all Confidential Information and Consultant
hereby assigns all rights he might otherwise possess in any Confidential
Information to EFP.  Except as required in the performance of his duties to EFP,
Consultant will not at any time during or after the term of his engagement by
EFP, directly or indirectly use, communicate, disclose or disseminate any
Confidential Information.




b.

All documents, records, notebooks, notes, memoranda and similar repositories of,
or containing Confidential Information or any other information of a secret,
proprietary, confidential or generally undisclosed nature relating to EFP or its
operations and activities made or compiled by Consultant at any time or made
available to him during the term of his engagement by EFP, including any and all
copies thereof, shall be the property of EFP, shall be held by him in trust
solely for the benefit of EFP, and shall be delivered to EFP by him on the
termination of his engagement or at any other time on the request of EFP.




c.

Consultant will not assert any rights under any inventions, trademarks,
copyrights, discoveries, concepts or ideas, or improvements thereof, or know-how
related thereto, as having been made or acquired by him during the term of his
engagement if based on or otherwise related to Confidential Information.




7.

Non-competition Agreement.




a.

Consultant acknowledges and agrees that based on having access to and acquiring
knowledge of highly sensitive and valuable trade secrets, and confidential or
proprietary information belonging or relating to the Company, Consultant would
be in a position to cause serious and irreparable harm to the Company in the
event that, either during the term of this Agreement or immediately following
the termination of the Agreement, Consultant were to compete with or be involved
in an enterprise which competes with the Company or engages in the same business
as the Company.




b.

Until termination of this Agreement and for a period of 12 months commencing on
the date of termination, Consultant, directly or indirectly, in association with
or as a stockholder, director, officer, consultant, executive, partner, joint
venture, member or otherwise of or through any person, firm, corporation,
partnership, association or entity, covenants that he will not compete with the
Company or any of its affiliates in the design, manufacture, construction,
offer, sale or marketing of products or services that are competitive with the
products or services offered by the Company, within the United States or
anywhere in the world.  Consultant covenants and agrees that during the term of
this Agreement and for a period of 12 months immediately following the
termination of the Agreement, Consultant will not, either individually or in
partnership or jointly or in conjunction with any person, firm, business,
corporation, partnership joint venture, entity, syndicate or association, as an
executive, principal, agent, officer director consultant, advisor, distributor,
dealer, contractor, trustee, lender, shareholder or in any manner or capacity
whatsoever, directly or indirectly, be employed by, render services to, carry on
or be engaged in, or be concerned with or be interested in or advise, lend money
to, guarantee the debts or obligations of, or in any manner participate in the
management, operation or control of any business which is directly competitive
with the business of the Company, engages in the same business as the company or
performs research and development in the medical products field with any entity
located anywhere in the world.




c.

For the purposes of this paragraph a business shall be deemed to be in “direct
competition” or “directly competitive” with the Company if such business is
engaged in developing, manufacturing, marketing, selling, or distributing
filtration products.




8.

Non-solicitation of Executives.  Consultant covenants and agrees that during the
term of this Agreement and for a period of twelve (12) months immediately
following the termination of the Agreement, he will not, directly or indirectly,
in any manner whatsoever, on his own behalf, or on behalf of any person, firm,
business, corporation, partnership, joint venture, entity, syndicate or
association solicit, induce or cause, or attempt to induce or cause any person
who was any executive or consultant or in other relationship with the Company,
to cease  providing services to the Company.




9.

Reasonableness of Confidentiality, Non-compete and Non-solicitation.
 Consultante hereby acknowledges and confirms that the obligations and covenants
set out in the above paragraphs are reasonable and necessary to protect the
legitimate interests of the Company.  Without limiting the generality of the
foregoing, Consultant hereby acknowledges and confirms that given, among other
things, the nature and international scope of the Company’s operations and of
the consulting duties to be performed by Consultant hereunder, the geographic
scope and duration of the restrictions set fourth above are reasonable and
necessary to protect the legitimate interests of the Company.  Consultant
further acknowledges and agrees that these obligations and covenants will not
preclude him from becoming gainfully employed following their termination of his
employment in his profession.




10.

Termination.




a.

Fifteen Day Notice.  Either party may terminate this Agreement upon 15 days
written notice to the other party.  If EFP so terminates for any reason other
than Cause (as defined herein), Consultant shall receive the balance of any
unpaid amounts due under paragraph 4 above, unless Consultant is in violation of
any of the terms of this Agreement.  If Consultant is in violation of any terms
of this Agreement, EFP may terminate the Agreement without notice and without
additional payment.




b.

Death or Disability.  If Consultant dies or becomes permanently disabled and is
no longer able to perform the duties of this Agreement, EFP shall have the
option to terminate this Agreement without notice and without additional
payment, other than any commissions earned and unpaid to Consultant prior to
death or disability.  Any commissions earned and unpaid would be payable to the
heirs and successors of the Consultant.




c.

Cause. EFP may terminate Consultant's engagement during the term of this
Agreement for Cause.  For purposes of this Agreement, "Cause" shall mean: (i)
Consultant being convicted of a felony; (ii) a willful act of personal
dishonesty taken by Consultant in connection with his responsibilities as a
consultant and intended to result in substantial personal enrichment of
Consultant; (iii) the willful and continued failure of Consultant to perform
substantially the Consultant's duties with EFP or its affiliates, after a
written demand for substantial performance is delivered to Consultant by EFP
which specifically identifies the manner in which EFP believes Consultant has
not substantially performed Consultant's duties and Consultant has not performed
such duties within 15 days of such notice, (iv) the willful engaging by
Consultant in illegal conduct or gross misconduct which is materially and
demonstrably injurious to EFP, or (v) the finding of fault directly attributable
to Consultant by a trier of fact in any legal proceeding relating to the
performance of his duties. For purposes of this provision, no act or failure to
act, on the part of Consultant, shall be considered "willful" unless it is done,
or omitted to be done, by Consultant in bad faith or without reasonable belief
that Consultant's action or omission was in the best interests of EFP.  Any act,
or failure to act, based upon authority given pursuant to a resolution duly
adopted by EFP or based upon the advice of counsel for EFP shall be conclusively
presumed to be done, or omitted to be done, by Consultant in good faith and in
the best interests of EFP. The cessation of engagement of Consultant shall not
be deemed to be for Cause unless and until there shall have been delivered to
Consultant a copy of a resolution duly adopted by EFP at a meeting of EFP’s
board of directors called and held for such purpose (after reasonable notice is
provided to Consultant and Consultant is given an opportunity, together with
counsel, to be heard), finding that, in the good faith opinion of EFP,
Consultant is guilty of the conduct described in subparagraphs (i) through (vii)
above, and specifying the particulars thereof in detail.




d.

Notice of Termination. Any termination by EFP for Cause, or by Consultant or EFP
for other good reason, shall be communicated by Notice of Termination to the
other party hereto in accordance with Section 10(b) of this Agreement.  For
purposes of this Agreement, a "Notice of Termination" means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Consultant's
engagement under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date. The failure by Consultant or EFP to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
good reason or Cause shall not waive any right of Consultant or EFP,
respectively, or preclude Consultant or EFP, respectively, from asserting such
fact or circumstance in enforcing Consultant' or EFP's rights hereunder.

 

 

e.

Date of Termination. "Date of Termination" means (i) if Consultant's engagement
is terminated by EFP for Cause, the date of receipt of the Notice of Termination
or any later date specified therein, as the case may be, (ii) if Consultant's
engagement is terminated by Consultant or EFP other than for Cause or death, the
Date of Termination shall be 15 days after the date on which Consultant notifies
EFP or EFP notifies the Consultant of such termination and (iii) if the
Consultant's engagement is terminated by reason of death, the Date of
Termination shall be the date of death the Consultant.




11.

Nontransferability.  Neither Consultant, Consultant's spouse, Consultant's
designated contingent beneficiary, nor their estates shall have any right to
anticipate, encumber, or dispose of any payment due under this Agreement.  Such
payments and other rights are expressly declared nonassignable and
nontransferable except as specifically provided herein.




12.

Arbitration.  In the event of any dispute respecting the rights, obligations, or
covenants of the parties to this Agreement, such dispute shall be submitted for
arbitration in accordance with the procedures of the American Arbitration
Association, and any decision rendered in such proceeding shall be binding.
 Each of the parties shall bear their own representation costs and one-half of
the costs of the arbitrators in any such proceeding.




13.

Attorneys' Fees.  In any action at law or in equity to enforce any of the
provisions or rights under this Agreement, the unsuccessful party of such
litigation, as determined by the court in a final judgment or decree, shall pay
the successful party or party's costs, expenses, and reasonable attorneys' fees
incurred therein by such party or parties (including, without limitation, such
costs, expenses, and fees on any appeal(s), and if such successful party shall
recover judgment in any such action or proceeding, such costs, expenses, and
attorney's fees shall be included as part of such judgment and the collection
thereof.  




14.

Assignment.  This Agreement may not be assigned by either party without the
prior written consent of the other party.







15.

Notice.  Any notices or other communications required or permitted hereunder
shall be sufficiently given if personally delivered, if sent by facsimile or
telecopy transmission or other electronic communication confirmed by registered
or certified mail, postage prepaid, or if sent by prepaid overnight courier
addressed as follows:




If to Consultant, to:

David Mierkey

10214 Garbo Court

Stockton, CA 95209




If to EFP, to:

Doug Beplate, President

Emergency Filtration Products, Inc.

175 Cassia Way, Suite A-115

Henderson, NV 89014




16.

Entire Agreement.  This Agreement is and shall be considered to be the only
agreement or understanding between the parties hereto with respect to the
engagement of Consultant by EFP.  All negotiations, commitments, and
understandings acceptable to both parties have been incorporated herein.  No
letter, telegram, or communication passing between the parties hereto covering
any matter during this contract period, or any plans or periods thereafter,
shall be deemed a part of this Agreement; nor shall it have the effect of
modifying or adding to this Agreement unless it is distinctly stated in such
letter, telegram, or communication that it is to constitute a part of this
Agreement and is attached as an amendment to this Agreement and is signed by the
parties to this Agreement.




17.

Enforcement.  Each of the parties to this Agreement shall be entitled to any
remedies available in equity or by statute with respect to the breach of the
terms of this Agreement by the other party.  Consultant hereby specifically
acknowledges and agrees that a breach of the agreements, covenants and
conditions contained in Sections7 of this Agreement may cause irreparable harm
and damage to EFP, that the remedy at law, for the breach or threatened breach
of such provisions of this Agreement may be inadequate, and that, in addition to
all other remedies available to EFP for such breach or threatened breach
(including, without limitation, the right to recover damages), EFP shall be
entitled to injunctive relief for any breach or threatened breach of such
sections of this Agreement.




18.

Governing Law and Forum.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Nevada and the forum for any disputes
shall be the courts of Clark County, Nevada.




19.

Severability.  If and to the extent that any court of competent jurisdiction
holds any provision or any part thereof of this Agreement to be invalid or
unenforceable, such holding shall in no way affect the validity of the remainder
of this Agreement.




20.

Waiver.  No failure by any party to insist upon the strict performance of any
covenant, duty, agreement, or condition of this Agreement or to exercise any
right or remedy consequent upon a breach hereof shall constitute a waiver of any
such breach or of any covenant, agreement, term, or condition.




AGREED AND ENTERED INTO effective as of the date first above written.




Emergency Filtration Products, Inc., a Nevada corporation







By /s/Douglas K. Beplate, President

    




Consultant:







By /s/David Mierkey

    



